MEMORANDUM **
Ignacia Silva de Gutierrez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming an immigration *617judge’s decision denying her application for cancellation of removal on the ground that she failed to meet the “exceptional and extremely unusual hardship” requirement. We dismiss the petition for lack of jurisdiction.
Gutierrez moved the BIA to reopen on the grounds that she suffered a violation of due process as a result of the ineffective assistance of an unaccredited representative, but her new counsel, Ricci and Sprouls, failed to petition this Court for review of the BIA’s denial of this motion. As a result, we do not have jurisdiction to hear the issue. See Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995) (holding that under the former rules Congress “envisioned two separate petitions filed to review two separate final orders”); 8 U.S.C. § 1252(b)(6) (regarding consolidation of petitions for review of removal orders and orders denying reopening).
The immigration judge concluded that Gutierrez failed to demonstrate “exceptional and extremely unusual hardship” as required by 8 U.S.C. § 1229b(b)(l)(D). We lack jurisdiction to review this decision. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.